NO. 12-21-00047-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

BRIAN CONRAD SMITH,                                       §        APPEAL FROM THE
APPELLANT

V.

DEUTSCHE BANK NATIONAL                                    §        COUNTY COURT
TRUST COMPANY, AS TRUSTEE, IN
TRUST FOR REGISTERED HOLDERS
OF LONG BEACH MORTGAGE LOAN
TRUST 2006-9, ASSET-BACKED
CERTIFICATES, SERIES 2006-9,                              §        SHELBY COUNTY, TEXAS
APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
       Appellant Brian Conrad Smith, acting pro se, filed a notice of appeal on February 10,
2020. 1 On March 31, 2021, the Clerk of this Court notified Appellant that the notice of appeal
failed to contain the information specifically required by Texas Rule of Appellate Procedure 9.5
and Section 51.017(a) of the Texas Civil Practice and Remedies Code. See TEX. R. APP. P. 9.5
(service); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West Supp. 2019) (notice of
appeal must be served on each court reporter responsible for preparing reporter’s record). The
notice warned that, unless Appellant filed a proper notice of appeal on or before April 30, the




       1
           The notice of appeal was not transmitted to this Court until March 31, 2021.




                                                          1
appeal would be referred to the Court for dismissal. This deadline passed and Appellant has not
filed a compliant notice of appeal or otherwise responded to this Court’s notice. 2
         The Texas Rules of Appellate Procedure expressly require the filing party, in this case
Appellant, to serve a copy of the notice of appeal on all parties to the proceeding, which includes
the court reporter responsible for preparing the reporter’s record. See TEX. R. APP. P. 9.5,
25.1(e); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a). Because Appellant failed,
after notice, to comply with Rule 9.5 and Section 51.017(a), the appeal is dismissed. See TEX. R.
APP. P. 42.3(c) (on its own initiative after giving ten days’ notice to all parties, appellate court
may dismiss appeal if appeal is subject to dismissal because appellant failed to comply with a
requirement of these rules, a court order, or a notice from the clerk requiring a response or other
action within a specified time).
Opinion delivered May 12, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         2
           Pro se litigants are held to the same standards as licensed attorneys and must comply with all applicable
rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3 (Tex. App.—
Tyler June 21, 2017, no pet.) (mem. op.).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 12, 2021


                                         NO. 12-21-00047-CV


                      BRIAN CONRAD SMITH,
                             Appellant
                                V.
 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE, IN TRUST FOR
  REGISTERED HOLDERS OF LONG BEACH MORTGAGE LOAN TRUST 2006-9,
             ASSET-BACKED CERTIFICATES, SERIES 2006-9,
                             Appellee


                                    Appeal from the County Court
                        of Shelby County, Texas (Tr.Ct.No. 2019-4580CV)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3